EXHIBIT 31.2 CERTIFICATIONS I, Brian R. Neill, certify that: 1. I have reviewed this annual report on Form 10-K/A for Medical Connections Holdings, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: April 20, 2011 By: /s/ Brian R. Neill Brian R. Neill, Chief Financial Officer
